ICJ_153_AccessPacificOcean_BOL_CHL_2015-09-24_ORD_01_NA_00_EN.txt.                        INTERNATIONAL COURT OF JUSTICE


                         REPORTS OF JUDGMENTS,
                      ADVISORY OPINIONS AND ORDERS


                    OBLIGATION TO NEGOTIATE
                   ACCESS TO THE PACIFIC OCEAN
                             (BOLIVIA v. CHILE)


                        ORDER OF 24 SEPTEMBER 2015




                              2015
                       COUR INTERNATIONALE DE JUSTICE


                           RECUEIL DES ARRÊTS,
                    AVIS CONSULTATIFS ET ORDONNANCES


                     OBLIGATION DE NÉGOCIER
                   UN ACCÈS À L’OCÉAN PACIFIQUE
                             (BOLIVIE c. CHILI)


                     ORDONNANCE DU 24 SEPTEMBRE 2015




2 CIJ1085.indb 1                                        26/04/16 09:07

                                               Official citation :
                              Obligation to Negotiate Access to the Pacific Ocean
                               (Bolivia v. Chile), Order of 24 September 2015,
                                          I.C.J. Reports 2015, p. 656




                                            Mode officiel de citation :
                               Obligation de négocier un accès à l’océan Pacifique
                              (Bolivie c. Chili), ordonnance du 24 septembre 2015,
                                           C.I.J. Recueil 2015, p. 656




                                                                                 1085
                                                                 Sales number
                   ISSN 0074-4441                                No de vente :
                   ISBN 978-92-1-157277-3




2 CIJ1085.indb 2                                                                        26/04/16 09:07

                                              24 SEPTEMBER 2015

                                                   ORDER




                    OBLIGATION TO NEGOTIATE
                   ACCESS TO THE PACIFIC OCEAN
                         (BOLIVIA v. CHILE)




                     OBLIGATION DE NÉGOCIER
                   UN ACCÈS À L’OCÉAN PACIFIQUE
                         (BOLIVIE c. CHILI)




                                              24 SEPTEMBRE 2015

                                               ORDONNANCE




2 CIJ1085.indb 3                                                  26/04/16 09:07

                     656 	




                                    INTERNATIONAL COURT OF JUSTICE

                                                     YEAR 2015
         2015
     24 September
     General List                                24 September 2015
        No. 153

                                 OBLIGATION TO NEGOTIATE
                                ACCESS TO THE PACIFIC OCEAN
                                               (BOLIVIA v. CHILE)




                                                      ORDER


                     Present: President Abraham ; Vice‑President Yusuf ; Judges Owada,
                              Tomka, Bennouna, Cançado Trindade, Greenwood, Xue,
                              Donoghue, Gaja, Sebutinde, Bhandari, Robinson, Gevorgian ;
                              Judges ad hoc Daudet, Arbour ; Registrar Couvreur.




                         The International Court of Justice,
                        Composed as above,
                        After deliberation,
                        Having regard to Article 48 of the Statute of the Court and to Arti-
                     cle 79, paragraph 9, of the Rules of Court,
                        Having regard to the Application filed in the Registry of the Court on
                     24 April 2013, whereby the Government of the Plurinational State of
                     Bolivia instituted proceedings against the Republic of Chile with respect
                     to a dispute “relating to Chile’s obligation to negotiate in good faith and
                     effectively with Bolivia in order to reach an agreement granting Bolivia a
                     fully sovereign access to the Pacific Ocean”,
                        Having regard to the Order of 18 June 2013, whereby the Court, taking
                     into account the agreement of the Parties that each should be granted a
                     period of ten months for the preparation of its written pleading, fixed
                     17 April 2014 and 18 February 2015, as, respectively, the time‑limits

                     4




2 CIJ1085.indb 136                                                                                 26/04/16 09:07

                     657 	       obligation to negotiate access (order 24 IX 15)

                     for the filing of a Memorial by the Plurinational State of Bolivia and a
                     Counter‑Memorial by the Republic of Chile,
                        Having regard to the Memorial of the Plurinational State of Bolivia
                     filed within the time‑limit thus fixed,
                        Having regard to the preliminary objection to the jurisdiction of the
                     Court raised by the Government of the Republic of Chile on 15 July 2014;
                        Whereas the filing of the preliminary objection by the Republic of Chile
                     had the effect, under Article 79, paragraph 5, of the Rules of Court, of
                     suspending the proceedings on the merits;
                        Whereas, by a Judgment dated 24 September 2015, the Court found
                     that it had jurisdiction, on the basis of Article XXXI of the Pact of Bogotá,
                     to entertain the Application filed by the Plurinational State of Bolivia on
                     24 April 2013,
                      Fixes 25 July 2016 as the time‑limit for the filing of the Counter‑­
                     Memorial of the Republic of Chile ; and
                         Reserves the subsequent procedure for further decision.

                       Done in English and in French, the English text being authoritative, at
                     the Peace Palace, The Hague, this twenty‑fourth day of September, two
                     thousand and fifteen, in three copies, one of which will be placed in the
                     archives of the Court and the others transmitted to the Government of
                     the Plurinational State of Bolivia and the Government of the Republic of
                     Chile, respectively.

                                                                 (Signed) Ronny Abraham,
                                                                             President.
                                                                (Signed) Philippe Couvreur,
                                                                              Registrar.




                     5




2 CIJ1085.indb 138                                                                                   26/04/16 09:07

                     PRINTED IN FRANCE



                                         ISSN 0074-4441
                                         ISBN 978-92-1-157277-3




2 CIJ1085.indb 140                                                26/04/16 09:07

